Exhibit 10.2

EXECUTION COPY

 

Citigroup Global Markets Inc.

390 Greenwich Street

New York, New York 10013

  

HSBC Bank USA, N.A.

452 5th Avenue, 8th floor

New York, New York 10018

Bank of America, N.A.

231 S. LaSalle St., 10th Floor

Chicago, Illinois 60604

  

Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

UBS Loan Finance LLC

c/o UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

  

Wells Fargo Bank, N.A.

301 S. College Street

Charlotte, North Carolina 28288

UBS Securities LLC

299 Park Avenue

New York, New York 10171

  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas

New York, New York 10020

September 30, 2010

Prudential Financial, Inc.

751 Broad Street

Newark, New Jersey 07102

Attention: Robert M. Falzon

     Senior Vice President and Treasurer

$3 Billion Bridge Facility

COMMITMENT LETTER

Ladies and Gentlemen:

You have advised us that Prudential Financial, Inc. (the “Company”) desires to
establish a $3,000,000,000 term loan bridge facility (the “Facility”), the
proceeds of which would be used by the Company to finance the Acquisition (as
defined in the attached Annex I (the “Term Sheet”)) and to pay related
transaction costs, fees and expenses.

Upon the terms and subject to the conditions expressly set forth in Section 1 of
this commitment letter and under the heading “Conditions Precedent” in the Term
Sheet (this commitment letter and the Term Sheet, together with the Fee Letters
referred to below, collectively, this “Commitment Letter”), (a) Citigroup Global
Markets Inc. (“CGMI”), on behalf of Citi (as defined below), is pleased to
inform the Company of Citi’s several, but not joint, commitment to provide
$775,000,000 of the Facility; (b) Bank of America, N.A. (“Bank of America”) is
pleased to inform the Company of Bank of America’s several, but not joint,
commitment to provide $600,000,000 of the Facility; (c) UBS Loan Finance LLC
(“UBS”)



--------------------------------------------------------------------------------

is pleased to inform the Company of UBS’ several, but not joint, commitment to
provide $600,000,000 of the Facility; (d) HSBC Bank USA, N.A. (“HSBC”) is
pleased to inform the Company of HSBC’s several, but not joint, commitment to
provide $300,000,000 of the Facility; (e) Barclays Bank PLC (“Barclays”) is
pleased to inform the Company of Barclays’ several, but not joint, commitment to
provide $250,000,000 of the Facility (f) Wells Fargo Bank, National Association
(“Wells Fargo”) is pleased to inform the Company of Wells Fargo’s several, but
not joint, commitment to provide $250,000,000 of the Facility; and (g) The Bank
of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”) is pleased to inform the Company of
BTMU’s several, but not joint, commitment to provide $225,000,000 of the
Facility.

For purposes of this Commitment Letter, (a) “Citi” means CGMI, Citibank, N.A.,
Citicorp USA, Inc., Citicorp North America, Inc. and/or any of their affiliates
as may be appropriate to consummate the transactions contemplated hereby;
(b) “Commitment Party” means each of Citi, Bank of America, UBS, UBS Securities
LLC, HSBC, Barclays, Wells Fargo and BTMU; and (c) “Lenders” means each of the
Commitment Parties that is party to the Facility as a lender.

The commitment and other obligations of each Commitment Party hereunder are
several and not joint. No Commitment Party is responsible for the performance of
the obligations of another Commitment Party, and the failure of a Commitment
Party to perform its obligations hereunder will not prejudice the rights of any
other Commitment Party hereunder.

Section 1. Conditions Precedent. Each Commitment Party’s commitment and other
obligations hereunder are subject to (a) the accuracy and completeness in all
material respects of all representations that the Company makes in writing in
connection with the Transactions (as defined in the Term Sheet) to the
Commitment Parties and (b) the satisfaction of the other conditions precedent
expressly set forth under the heading “Conditions Precedent” in the Term Sheet.

Section 2. Commitment Termination. Each Commitment Party’s commitment and other
obligations set forth in this Commitment Letter will terminate on the earliest
(the “Outside Closing Date”) of (a) the date the Operative Documents (as defined
in the Term Sheet) become effective, (b) the date on which the Acquisition
Agreement (as defined in the Term Sheet) is terminated or expires or the
Borrower provides written notice to the Commitment Parties that it has abandoned
its pursuit of the Acquisition (and the Borrower agrees to provide written
notice of any event under this clause (b) to the Commitment Parties as promptly
as practicable following the occurrence thereof); and (c) April 1, 2011,
provided, that if the sole reason that the Closing Date (as defined in the Term
Sheet) has not occurred is that one or more approvals required pursuant to
Section 8.01(b) of the Acquisition Agreement as in effect on the date hereof
have not been obtained on or prior to such date or that the Parent (as defined
in the Term Sheet) requires additional time to prepare and deliver any financial
statements requested by the Acquiror (as defined in the Acquisition Agreement)
to be delivered by the Parent to the Acquiror pursuant to Section 5.19(b) of the
Acquisition Agreement as in effect on the date hereof, and the date on which the
Parent or the Acquiror may terminate the Acquisition Agreement under
Section 9.01(b) of the Acquisition Agreement as in effect on the date hereof has
been extended by either such party pursuant to such section to a date not beyond
October 1, 2011, then the date applicable under this clause (c) shall be
extended to such date. Notwithstanding the foregoing, the termination of any
Commitment Party’s commitment and other obligations hereunder will not affect
Sections 4 through 12, which provisions will survive any such termination.

Section 3. Titles. Citi will act as the sole administrative agent for the
Facility, CGMI will act as sole lead arranger and bookrunner for the Facility,
and Bank of America and UBS Securities LLC will act as co-syndication agents for
the Facility. It is understood and agreed that Citi will have “left” placement
in all marketing materials and other documentation used in connection with the
Facility. No additional agents, co-agents or arrangers will be appointed, no
other titles awarded and no compensation (except as set forth in this Commitment
Letter) will be paid, without the prior written consent of the Company and the
Commitment Parties.

 

2



--------------------------------------------------------------------------------

Section 4. Fees. In addition to the fees described in the Term Sheet, the
Company will pay the non-refundable fees set forth in the letter agreement dated
the date hereof (the “Joint Fee Letter”) among the Company and the Commitment
Parties and in the letter agreement dated the date hereof (the “Agency Fee
Letter”, and together with the Joint Fee Letter, the “Fee Letters”) between the
Company and an affiliate of CGMI. The terms of the Fee Letters are an integral
part of each Commitment Party’s commitment and other obligations hereunder and
constitute part of this Commitment Letter for all purposes hereof.

Section 5. Indemnification. The Company will indemnify and hold harmless each
Commitment Party, each Lender and each of their respective affiliates and each
of their respective officers, directors, employees, advisors, agents and
representatives (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including without limitation,
reasonable and documented fees and disbursements of counsel), that may be
incurred by or asserted or awarded against any Indemnified Party (including
without limitation, in connection with any investigation, litigation or
proceeding or the preparation of a defense in connection therewith), in each
case, arising out of or in connection with or by reason of this Commitment
Letter or the Operative Documents or the transactions contemplated hereby or
thereby or any actual or proposed use of the proceeds of the Facility, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this paragraph applies, such indemnity will be effective whether or not such
investigation, litigation or proceeding is brought by the Company, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated.

No Indemnified Party will have any liability (whether in contract, tort or
otherwise) to the Company or any of its affiliates or any of their respective
security holders or creditors for or in connection with the transactions
contemplated hereby, except to the extent such liability is determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
In no event, however, will any Indemnified Party be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including without limitation, any loss of profits, business or anticipated
savings).

The Company acknowledges that information and other materials relative to the
Facility and the transactions contemplated hereby may be transmitted through
IntraLinks or another similar electronic platform (the “Platform”). No
Indemnified Party will be liable to the Company or any of its affiliates or any
of their respective security holders or creditors for any damages arising from
the use by unauthorized persons of information or other materials sent through
the Platform that are intercepted by such persons (except to the extent such
damages are found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct).

Section 6. Costs and Expenses. The Company will pay, or reimburse the Commitment
Parties on demand for, all reasonable and documented out-of-pocket costs and
expenses incurred by any of them (whether incurred before or after the date
hereof) in connection with the Facility and the preparation, negotiation,
execution and delivery of this Commitment Letter (including without limitation,
the reasonable and documented fees and expenses of (a) Milbank, Tweed, Hadley &
McCloy LLP, counsel to the Agent, and (b) any regulatory counsel and a single
local counsel to the Agent in any material jurisdictions, in each case retained
by the Agent with the Company’s consent (such consent not to be unreasonably
withheld or

 

3



--------------------------------------------------------------------------------

delayed)), regardless of whether any of the transactions contemplated hereby are
consummated. The Company will also pay all reasonable and documented
out-of-pocket costs and expenses of the Commitment Parties (including without
limitation, the reasonable and documented fees and disbursements of counsel)
incurred in connection with the enforcement of any of their respective rights
and remedies under this Commitment Letter.

Section 7. Confidentiality. By accepting delivery of this Commitment Letter, the
Company agrees that this Commitment Letter (including, for avoidance of doubt,
each Fee Letter) is for the Company’s confidential use only and that neither its
existence nor its terms will be disclosed by the Company to any person other
than the Company’s affiliates and its and their respective officers, directors,
employees, advisors, agents and representatives (the “Company Representatives”),
and then only on a confidential and “need to know” basis in connection with the
transactions contemplated hereby. Notwithstanding the foregoing, (i) the Company
may disclose this Commitment Letter (other than the Fee Letters) to the Acquired
Business and the seller thereof and their respective officers, directors,
employees, affiliates, independent auditors, legal counsel and other legal
advisors on a confidential and “need to know” basis in connection with the
Acquisition, (ii) following the Company’s acceptance of the provisions hereof
and its return of an executed counterpart of this Commitment Letter to the
Commitment Parties as provided below, the Company may disclose and file a copy
of all or any portion of this Commitment Letter including the Term Sheet (other
than the Fee Letters) in any public record in which it is required by law to be
filed, including, without limitation, in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges, and (iii) the Company may make such other public disclosures of any
of the terms and conditions hereof as the Company is required by law, in the
opinion of its counsel, to make. Notwithstanding any other provision in this
Commitment Letter, the Commitment Parties hereby confirm that the Company and
the Company Representatives will not be limited from disclosing the U.S. tax
treatment or U.S. tax structure of the Facility.

Section 8. Representations and Warranties of the Company. The Company represents
and warrants that (a) all information, other than Projections (as defined
below), that has been or will hereafter be made available to any Commitment
Party or any Lender by the Company or any Company Representatives in connection
with the transactions contemplated hereby (the “Information”), as and when
furnished, taken as a whole, is and will be complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements were or are made and (b) all projections, if any, that have been or
will be prepared by the Company or any Company Representatives and made
available to any Commitment Party, any Lender or any potential Lender (the
“Projections”) have been or will be prepared in good faith based upon
assumptions that are or were reasonable as of the date of the preparation of
such Projections (it being understood that the Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Company’s control, and that no assurance can be given that the Projections will
be realized). If, at any time from the date hereof until the termination of this
Commitment Letter, any of the representations and warranties in the preceding
sentence would not be accurate and complete in any material respect if the
Information or Projections were being furnished, and such representations and
warranties were being made, at such time, then the Company agrees to promptly
supplement, or cause to be supplemented, the Information and/or Projections from
time to time so that the representations and warranties contained in this
paragraph remain accurate and complete in all material respects under those
circumstances.

In providing this Commitment Letter and in arranging the Facility, the
Commitment Parties are relying on the accuracy of the Information furnished to
them by or on behalf of the Company or any Company Representatives without
independent verification thereof.

 

4



--------------------------------------------------------------------------------

Section 9. No Third Party Reliance, Not a Fiduciary, Etc. The agreements of the
Commitment Parties hereunder and of any Lender that issues a commitment to
provide financing under the Facility are made solely for the benefit of the
Company and may not be relied upon or enforced by any other person. Please note
that those matters that are not covered or made clear herein are subject to
mutual agreement of the parties. Neither the Company nor any of the Commitment
Parties may assign or delegate any of its rights or obligations hereunder
without, in the case of an assignment by the Company, the Commitment Parties’
prior written consent or, in the case of an assignment by a Commitment Party,
the Company’s prior written consent (such consent, in each case, not to be
unreasonably withheld or delayed). This Commitment Letter may not be amended or
modified, or any provision hereof waived, except by a written agreement signed
by all parties hereto.

The Company hereby acknowledges that each of the Commitment Parties is acting
pursuant to a contractual relationship on an arm’s length basis, and the parties
hereto do not intend that the Commitment Parties act or be responsible as a
fiduciary to the Company, its management, stockholders, creditors or any other
person. Each of the Company and each Commitment Party hereby expressly disclaims
any fiduciary relationship and agrees they are each responsible for making their
own independent judgments with respect to any transactions entered into between
them. The Company also hereby acknowledges that the Commitment Parties have not
advised and are not advising the Company as to any legal, accounting, regulatory
or tax matters, and that the Company is consulting its own advisors concerning
such matters to the extent it deems appropriate.

The Company understands that each Commitment Party and its affiliates (each
Commitment Party, together with its affiliates, being collectively, a “Group”)
are, or may be, engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research). Members of each Group and businesses within
each Group generally act independently of each other, both for their own account
and for the account of clients. Accordingly, there may be situations where parts
of a Group and/or their clients either now have or may in the future have
interests, or take actions, that may conflict with the Company’s interests. For
example, a Group may, in the ordinary course of business, engage in trading in
financial products or undertake other investment businesses for their own
account or on behalf of other clients, including without limitation, trading in
or holding long, short or derivative positions in securities, loans or other
financial products of the Company or its affiliates, one or more potential
bidders or other entities connected with the Facility or the transactions
contemplated hereby.

In recognition of the foregoing, the Company agrees that no Group is required to
restrict its activities as a result of this Commitment Letter and that each
Group may undertake any business activity without further consultation with or
notification to the Company. Neither this Commitment Letter nor the receipt by
any Commitment Party of confidential information nor any other matter will give
rise to any fiduciary, equitable or contractual duties (including without
limitation, any duty of trust or confidence) that would prevent or restrict a
Group from acting on behalf of other customers or for its own account.
Furthermore, the Company agrees that no Group and no member or business of a
Group is under a duty to disclose to the Company or use on behalf of the Company
any information whatsoever about or derived from those activities or to account
for any revenue or profits obtained in connection with such activities. However,
consistent with each Group’s long-standing policy to hold in confidence the
affairs of its customers, no Group will use confidential information obtained
from the Company except in connection with its services to, and its relationship
with, the Company; provided, that each Group will be free to disclose
information in any manner as required by law, regulation, regulatory authority
or other applicable judicial or government order.

Section 10. Governing Law, Etc. This Commitment Letter will be governed by, and
construed in accordance with, the law of the State of New York. This Commitment
Letter sets forth the entire agreement

 

5



--------------------------------------------------------------------------------

between the parties with respect to the matters addressed herein and supersedes
all prior communications, written or oral, with respect hereto. This Commitment
Letter may be executed in any number of counterparts, each of which, when so
executed, will be deemed to be an original and all of which, taken together,
will constitute one and the same Commitment Letter. Delivery of an executed
counterpart of a signature page to this Commitment Letter by telecopier or email
attachment will be as effective as delivery of an original executed counterpart
of this Commitment Letter.

Section 11. Waiver of Jury Trial. Each party hereto irrevocably waives all right
to trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Commitment
Letter or the transactions contemplated hereby or the actions of the parties
hereto in the negotiation, performance or enforcement hereof.

Section 12. Consent to Jurisdiction, Etc. Each of the Company and the Commitment
Parties irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of any New York State or Federal court located in the City of New
York over any suit, action or proceeding arising out of or relating to this
Commitment Letter, (ii) accepts for itself and in respect of its property the
jurisdiction of such courts, (iii) waives any objection to the laying of venue
of any such suit, action or proceeding brought in any such courts and any claim
that any such suit, action or proceeding has been brought in an inconvenient
forum and (iv) consents to the service of any process, summons, notice or
document in any such suit, action or proceeding by registered mail addressed to
it. A final judgment in any such suit, action or proceeding will be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing herein will affect the right of any
Commitment Party to serve legal process in any other manner permitted by law. To
the extent that any party hereto has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, such party irrevocably
waives such immunity in respect of its obligations under this Commitment Letter.

Section 13. Patriot Act Compliance. Each Commitment Party hereby notifies the
Company that pursuant to the requirements of the USA PATRIOT ACT (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Company,
which information includes the name and address of the Company and other
information that will allow such Commitment Party to identify the Company in
accordance with the Patriot Act. In that connection, each Commitment Party may
also request corporate formation documents, or other forms of identification, to
verify information provided.

Please indicate the Company’s acceptance of the provisions hereof by signing the
enclosed copy of this Commitment Letter and the Fee Letters and returning them,
together with the fees then payable under the Joint Fee Letter, to Citigroup
Global Markets Inc., c/o Milbank, Tweed, Hadley & McCloy LLP, 1 Chase Manhattan
Plaza, New York, New York 10005, Attention: William J. Mahoney (fax:
(212) 822-5286 and (212) 822-5638) at or before 5:00 p.m. (New York City time)
on September 30, 2010 the time at which the commitments and other obligations of
each Commitment Party hereunder (if not so accepted prior thereto) will
terminate. If the Company elects to deliver this Commitment Letter by telecopier
or email attachment, please arrange for the executed original to follow by
next-day courier.

 

6



--------------------------------------------------------------------------------

Very truly yours, CITIGROUP GLOBAL MARKETS INC. By  

/s/ Maureen Maroney

  Name: Maureen Maroney   Title: Authorized Signatory BANK OF AMERICA, N.A. By  

/s/ Brady Fife

  Name: Brady Fife   Title: Director UBS LOAN FINANCE LLC By  

/s/ Kevin T. Pluff

  Name: Kevin T. Pluff   Title: Director By  

/s/ Barbara S. Wang

  Name: Barbara S. Wang   Title: Director and Counsel UBS SECURITIES LLC By  

/s/ Kevin T. Pluff

  Name: Kevin T. Pluff   Title: Director By  

/s/ Barbara S. Wang

  Name: Barbara S. Wang   Title: Director and Counsel HSBC BANK USA, N.A. By  

/s/ Jay Schwartz

  Name: Jay Schwartz   Title: Managing Director BARCLAYS BANK PLC By  

/s/ Alicia Borys

  Name: Alicia Borys   Title: Assistant Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By  

/s/ Karen Hanke

  Name: Karen Hanke   Title: Director THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By
 

/s/ James Brown

  Name: James Brown   Title: Authorized Signatory



--------------------------------------------------------------------------------

ACCEPTED AND AGREED on September 30, 2010: PRUDENTIAL FINANCIAL, INC. By  

    /s/ Robert M. Falzon

  Name: Robert M. Falzon   Title: Senior Vice President and Treasurer



--------------------------------------------------------------------------------

ANNEX I

PRUDENTIAL FINANCIAL, INC.

Summary of Bridge Facility

This Summary outlines certain terms of the Bridge Facility (as defined below)
arranged by Citigroup Global Markets Inc. in connection with the financing of a
portion of the consideration for the acquisition (the “Acquisition”) by
Prudential Financial, Inc., directly or indirectly through one or more
subsidiaries, of AIG Star Life Insurance Co., Ltd. (“AIG Star”), AIG Edison Life
Insurance Company (“AIG Edison”), AIG Financial Assurance Japan K.K. and AIG
Edison Service Co., Ltd. (together with their respective subsidiaries that are
being transferred in connection with the Acquisition, the “Acquired Business”)
pursuant to the Stock Purchase Agreement dated as of September 30, 2010 between
American International Group, Inc. (the “Parent) and Prudential Financial, Inc.
(together with all schedules, exhibits and annexes thereto, the “Acquisition
Agreement”). The Acquisition, the execution and delivery of the Bridge Facility
and the other transactions contemplated hereby are referred to herein
collectively as the “Transactions”. The commitment letter dated September 30,
2010 to which this Summary (this “Term Sheet”) is attached is referred to as the
“Commitment Letter”.

 

Borrower:    Prudential Financial, Inc., a New Jersey corporation (the
“Borrower”). Amount and Type of Facility:    $3,000,000,000 unsecured term loan
bridge facility (the “Bridge Facility”), subject to reductions as set forth
under the heading “Mandatory Prepayments and Commitment Reductions”. Purpose/Use
of Proceeds:    The proceeds of the Bridge Facility will be used to fund, in
part, the Acquisition (including paying Transaction expenses in connection with
the Acquisition). Administrative Agent:    An affiliate of Citigroup Global
Markets Inc. (“CGMI”) (in such capacity, the “Agent”). Lead Arranger and
Bookrunner:    CGMI (in such capacity, the “Lead Arranger”). Co-Syndication
Agents:    Bank of America, N.A. and UBS Securities LLC. Lenders:    Citi, Bank
of America, N.A., UBS Loan Finance LLC, HSBC Bank USA, N.A., Barclays Bank PLC,
Wells Fargo Bank, National Association, and The Bank of Tokyo-Mitsubishi UFJ,
Ltd. For purposes of this Term Sheet, “Citi” means CGMI, Citibank, N.A.,
Citicorp USA, Inc., Citicorp North America, Inc. and/or any other affiliate as
may be appropriate to consummate the transactions contemplated hereby. Closing
Date:    The date of execution of definitive loan documents for the Bridge
Facility and satisfaction or waiver of all of the applicable conditions set
forth under the heading “Conditions Precedent” (the “Closing Date”), which shall
occur on or before the Outside Closing Date (as defined in the Commitment
Letter).



--------------------------------------------------------------------------------

Availability:    Amounts available under the Bridge Facility shall be borrowed
in a single draw on the Closing Date. Any portion of the commitments under the
Bridge Facility that is not drawn on the Closing Date will automatically
terminate. Maturity:    All amounts outstanding under the Bridge Facility will
be due and payable 364 days after the Closing Date. Amortization:    No
amortization will be required with respect to the Bridge Facility. Optional
Prepayments:    Loans may be prepaid without penalty, on same day notice for
Base Rate loans and 3 business days’ notice for Eurodollar Rate loans, in
minimum amounts of $25,000,000 and increments of $1,000,000 in excess thereof.
The Borrower will bear all costs related to the prepayment of Eurodollar Rate
loans prior to the last day of the Interest Period thereof. Once prepaid, loans
may not be reborrowed. Mandatory Prepayments and Commitment Reductions:    The
following mandatory prepayments (or, from and after the date of the Commitment
Letter and prior to the Closing Date, mandatory commitment reductions) will be
required under the Bridge Facility:   

1)      Incurrence of Indebtedness: Prepayments or reductions in commitments, as
applicable, in an amount equal to 100% of the net cash proceeds received by the
Borrower or its subsidiaries from the incurrence of any indebtedness
constituting Permanent Financing (as defined below).

  

2)      Equity Offerings: Prepayments or reductions in commitments, as
applicable, in an amount equal to 100% of the net cash proceeds received by the
Borrower or its subsidiaries from the issuance or sale of equity interests
constituting Permanent Financing.

  

3)      Asset Sales: Prepayments or reductions in commitments, as applicable, in
an amount equal to 100% of the net cash proceeds of the sale or other
disposition of any property or assets of the Borrower or its subsidiaries
(including the receipt of insurance or condemnation proceeds), in each case to
the extent not used or committed to be used for restoration or repair of assets
giving rise to the receipt of such proceeds within 180 days thereof, other than
sales in the ordinary course of business and subject to other exceptions to be
agreed.

 

For purposes hereof, “Permanent Financing” means:

 

(a) any loans, debt facilities, debt securities or other debt for borrowed money
incurred or issued by the Borrower or any of its subsidiaries from and after the
date of the Commitment Letter, other than (i) borrowings under the Revolving
Credit Facilities

 

2



--------------------------------------------------------------------------------

  

or other revolving credit facilities or lines of credit in existence on the date
of the Commitment Letter, (ii) borrowings under revolving credit facilities
entered into after the date of the Commitment Letter for the purpose of funding
working capital requirements of the Borrower or its subsidiaries; (iii) the
following indebtedness incurred in the ordinary course of business:
(I) issuances under the funding agreement-backed medium term note program of The
Prudential Insurance Company of America; (II) issuances of guaranteed investment
contracts or funding agreements by an insurance subsidiary, (III) issuances of
commercial paper by the Borrower or by Prudential Funding, LLC; (IV) borrowings
by any insurance subsidiary from the Federal Home Loan Banks; (V) securities
offerings and credit facilities entered into to finance AXXX/XXX reserves and
similar reserve financing securities offerings and credit facilities; (VI) notes
issued under the Borrower’s retail medium-term notes program, including the
InterNotes® program; (VII) proceeds from repurchase agreements, securities
lending transactions or similar arrangements; and (VIII) non-recourse
indebtedness incurred by or on behalf of an insurance company separate account
or any fund; and (iv) other indebtedness incurred in the ordinary course of
business to be mutually agreed; and

 

(b) any equity securities or other equity interests issued by the Borrower or
any of its subsidiaries from and after the date of the Commitment Letter, other
than the issuance of equity pursuant to (i) employee or director stock plans and
other similar arrangements in the ordinary course of business and
(ii) securities outstanding on the date of the Commitment Letter that are
convertible into or exchangeable for or otherwise require the issuance of equity
interests.

Security:    The Bridge Facility will be unsecured. Interest Rates and Fees:   
See Annex I-A. Interest Payments:    At the end of each Interest Period for each
loan, but no less frequently than quarterly. Interest will be computed on a
365/366-day basis for Base Rate loans and a 360-day basis for Eurodollar Rate
loans. Loan Documentation:    The Operative Documents (as defined below) will
contain representations and warranties, covenants, events of default and other
provisions, which will be substantially similar to the terms of (i) the
Five-Year Credit Agreement dated as of December 11, 2006 among the Borrower, The
Prudential Insurance Company of America (“PICA”), Prudential Funding, LLC
(“Funding”), the banks party thereto and JPMorgan Chase Bank, N.A., as amended,
and (ii) the Five-Year Credit Agreement dated as of May 24, 2007 among the
Borrower, PICA, Funding, the banks party thereto and Citicorp USA

 

3



--------------------------------------------------------------------------------

  

Inc., as amended (collectively, the “Revolving Credit Facilities”), except to
the extent described herein, including, without limitation, those provisions
noted below.

 

Notwithstanding anything in the Commitment Letter, the Operative Documents or
any other agreement or other undertaking concerning the financing of the
Transactions to the contrary, the terms of the Operative Documents shall be in a
form such that they do not impair the availability of the loans under the Bridge
Facility on the Closing Date if the conditions set forth in Section 1 of the
Commitment Letter and under “Conditions Precedent” below are satisfied.

Conditions Precedent:    The closing of the Bridge Facility and the making of
the loans thereunder will be subject to the satisfaction of the following
conditions precedent:   

1)      The negotiation, execution and delivery of definitive documentation for
the Bridge Facility (the “Operative Documents”) reasonably satisfactory to the
Agent and the Lenders consistent with the Commitment Letter and this Term Sheet
and receipt by the Lenders of customary legal opinions, other customary closing
documents, a written borrowing notice and, at least five business days prior to
the Closing Date, (to the extent requested by any Lender) all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations (including without
limitation the USA PATRIOT Act).

  

2)      There shall not have occurred an Acquired Business Material Adverse
Effect (as defined below) since March 31, 2010.

 

“Acquired Business Material Adverse Effect” means any fact, circumstance, event,
change, violation, development, effect, condition or occurrence, either
individually or in the aggregate with any other facts, circumstances, events,
changes, violations, developments, effects, conditions or occurrences, that
(a) is, or would reasonably be expected to be, directly or indirectly,
materially adverse to the business, operations (including results of
operations), assets, liabilities, properties or condition (financial or
otherwise) of the Companies and the Transferred Subsidiaries, taken as a whole,
excluding any such fact, circumstance, event, change, violation, development,
effect, condition or occurrence arising out of, in connection with or resulting
from, in whole or in part, after the date of the Acquisition Agreement, (i) (A)
changes in conditions in the Japanese, the United States or global economy
generally or capital or financial markets generally, including changes in
interest or exchange rates, (B) changes in political conditions generally of
Japan, the United States or any other country or

 

4



--------------------------------------------------------------------------------

  

jurisdiction in which any of the Companies or any of the Transferred
Subsidiaries operates or (C) changes that are the result of business, economic
or market conditions generally affecting any of the industries in which the
Companies and the Transferred Subsidiaries operate, (ii) the public disclosure
of the transactions contemplated by the Transaction Agreements, (iii) the
identity of the Acquiror or its Affiliates, (iv) any changes in applicable Law
or GAAP or the enforcement or interpretation thereof, (v) actions permitted to
be taken or omitted pursuant to the Transaction Agreements, (vi) actions or
omissions taken by the Parent with the Acquiror’s written consent, given in
accordance with the notice procedures set forth in Section 11.02 of the
Acquisition Agreement and consented to by the Lenders (such consent not to be
unreasonably withheld), (vii) actions taken by the Acquiror or its Affiliates
with respect to the transactions contemplated by the Transaction Agreements, if
consented to by the Lenders (such consent not to be unreasonably withheld),
(viii) hostilities, act of war, sabotage, terrorism or military actions, or any
escalation or worsening of any such hostilities, act of war, sabotage, terrorism
or military actions, (ix) any failure by any of the Companies or any of the
Transferred Subsidiaries to achieve any earnings, premiums written or other
financial projections or forecasts, in and of itself; provided, that the
underlying causes of such failure will not be excluded from the determination of
an Acquired Business Material Adverse Effect by virtue of this clause, and
(x) any effect that is cured by the Parent or its Affiliates prior to the
Closing, except to the extent any such fact, circumstance, event, change,
violation, development, effect, condition or occurrence described in the
foregoing clauses (a)(i) and (a)(viii) is materially disproportionately adverse
to the business, operations (including results of operations), assets,
liabilities, properties or condition (financial or otherwise) of the Companies
and the Transferred Subsidiaries, taken as a whole, as compared to other Persons
engaged in the industries in which the Companies and the Transferred
Subsidiaries operate or (b) materially impedes or materially delays, or would
reasonably be likely to materially impede or materially delay, the ability of
the Parent or any Affiliate of the Parent to perform its respective obligations
under the Transaction Agreements or to consummate the transactions contemplated
by the Transaction Agreements. For the avoidance of doubt, neither (1) any
change or development in the business, financial condition, results of
operations or credit, financial strength or other ratings of the Parent or any
of its Affiliates (other than the Companies and the Transferred Subsidiaries),
in and of itself, or (2) any Bankruptcy Event involving the Parent or any of its
Affiliates (other than the Companies or any of the Transferred Subsidiaries), in
and of itself (any of

 

5



--------------------------------------------------------------------------------

  

the events referred to in the foregoing clauses (1) and (2), a “Parent Event”),
shall be deemed, in and of itself, to constitute an Acquired Business Material
Adverse Effect, except to the extent that such Parent Event (or the underlying
cause of such Parent Event) (x) materially adversely affects the business,
operations (including results of operations), assets, liabilities, properties or
condition (financial or otherwise) of the Companies and the Transferred
Subsidiaries, taken as a whole, or (y) materially impedes or materially delays,
or would reasonably be likely to materially impede or materially delay, the
ability of the Parent, the Sellers or any or their respective Affiliates to
perform their respective obligations under the Transaction Agreements or to
consummate the transactions contemplated by the Transaction Agreements.
Capitalized terms used in this definition and not otherwise defined herein have
the meanings set forth in the Acquisition Agreement as in effect on the date of
the Commitment Letter.

  

3)      Delivery of (a) in the case of the Borrower, (i) audited consolidated
financial statements of the Borrower for the three most recent fiscal years
ended prior to the Closing Date as to which such financial statements are
available and (ii) unaudited interim consolidated financial statements of the
Borrower for each fiscal quarterly period ended subsequent to the date of the
latest financial statements delivered pursuant to clause (a)(i) of this
paragraph as to which such financial statements are available; and (b) in the
case of the Acquired Business, but only to the extent delivered to the Borrower
pursuant to the Acquisition Agreement, (i) the annual statutory statements of
each of AIG Star and AIG Edison for the years ended March 31, 2010 and 2009
referred to in Section 3.06(a) of the Acquisition Agreement, (ii) the financial
statements of other entities within the Acquired Business referred to in
Section 3.06(b) of the Acquisition Agreement and (iii) interim financial
statements of AIG Star, AIG Edison and/or other entities within the Acquired
Business for each fiscal period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (b)(i) or (ii) of this
paragraph.

  

4)      The Acquisition Agreement shall not have been amended or modified or any
condition therein waived, in each case in any respect that is materially adverse
to the Lenders, without the prior consent of the Lenders (such consent not to be
unreasonably withheld or delayed), provided, that in the case of any amendment
or modification to the Acquisition Agreement which increases or decreases the
aggregate Acquisition consideration contemplated by the Acquisition Agreement as
in effect on the date of the Commitment Letter (the “Purchase Price”), the
consent of the Lenders shall be required with respect thereto unless the
Purchase Price

 

6



--------------------------------------------------------------------------------

  

increases or decreases by less than 10% from the amount set forth in the
Acquisition Agreement in effect on the date of the Commitment Letter; and
provided, further, for the avoidance of doubt, that the foregoing is not
intended to apply to any adjustments to the Purchase Price that are expressly
contemplated by the Acquisition Agreement as in effect on the date of the
Commitment Letter. The Acquisition shall be consummated substantially
concurrently with the closing under the Bridge Facility in accordance with the
Acquisition Agreement and in compliance with applicable law and regulatory
approvals. The Borrower’s cash on hand, together with (i) cash on hand of any
subsidiary of the Borrower (and such entity’s subsidiaries) that is acquiring
all or a portion of the Acquired Business and (ii) the proceeds of the loans
under the Bridge Facility and any Permanent Financing effected on or prior to
the Closing Date, will be sufficient to consummate the Acquisition and the other
transactions contemplated hereby and to pay all related fees, commissions and
expenses.

  

5)      All of the representations and warranties in the loan documents for the
Bridge Facility shall be true and correct, before and after giving effect to the
Transactions; provided, that, for the avoidance of doubt, the only
representations and warranties with respect to the Acquired Business the
accuracy of which shall be a condition precedent to closing shall be the
Specified Representations. For purposes hereof, “Specified Representations”
means those representations and warranties set forth in the Acquisition
Agreement as in effect on the Closing Date the accuracy of which (subject to
applicable materiality qualifiers) is a condition precedent to the obligation of
the Borrower or a subsidiary thereof to consummate the Acquisition.

  

6)      No default or event of default under the Bridge Facility shall have
occurred and be continuing or would result from the loans on the Closing Date or
the application of the proceeds thereof.

  

7)      Payment by the Borrower of all fees and expenses of the Lead Arranger,
the Lenders and the Agent required to be paid or reimbursed by the Borrower in
connection with the Bridge Facility and the Commitment Letter, including the
reasonable fees and expenses of the Agent’s Counsel (as defined below), in
connection therewith (to the extent such fees and expenses are due on or prior
to the Closing Date and statements for such fees and expenses have been
delivered to the Borrower no later than two business days prior to the Closing
Date).

Representations and Warranties:    Substantially the same as the representations
and warranties set forth in the Revolving Credit Facilities (but excluding the
material adverse change and litigation representations contained in Sections
4.04(e) and 4.05, respectively, of the Revolving Credit Facilities).

 

7



--------------------------------------------------------------------------------

Financial Covenants:    The same as the financial covenants set forth in the
Revolving Credit Facilities. Affirmative and Negative Covenants:   
Substantially the same as the covenants set forth in the Revolving Credit
Facilities, except that (a) there shall be added restrictions on (i) loans,
acquisitions, joint ventures and other investments by the Borrower or any of its
subsidiaries in excess of $500,000,000 in the aggregate during the term of the
Bridge Facility, other than transactions in the ordinary course of business
(including transactions between the Borrower and its subsidiaries) and subject
to other exceptions to be agreed; and (ii) restricted payments (including
dividends and share repurchases and redemptions) by the Borrower, other than (x)
the Borrower’s scheduled periodic ordinary cash dividends (including increases
to such dividends that are consistent with historical practice), (y) dividends
payable in common stock and (z) share repurchases and redemptions pursuant to
employee or director stock plans and other similar arrangements in the ordinary
course of business, and subject to other exceptions to be agreed; and (b) the
use of proceeds of the loans under the Bridge Facility shall be limited as
described under the heading “Purpose/Use of Proceeds” above. Events of Default:
   Substantially the same as the events of default set forth in the Revolving
Credit Facilities. Other:    The loan documents will include without limitation:
  

1)      Indemnification of the Agent and Lenders and their respective
affiliates, officers, directors, employees, agents and advisors for any
liabilities and expenses arising out of the Bridge Facility or the use or
proposed use of proceeds.

  

2)      Waiver of consequential damages.

  

3)      Normal agency, set-off and sharing language.

  

4)      Majority Lenders defined as those holding greater than 50% of
outstanding loans or, if none, commitments. The consent of all or affected
Lenders will be required to reduce the amount or extend the maturity of any
loan, reduce interest or any fees or extend any due date thereof, increase the
amount or extend the expiration date of any Lender’s commitment, modify the pro
rata sharing of payments provisions or reduce the percentage of Lenders required
to take action under the loan documents.

 

8



--------------------------------------------------------------------------------

Assignments and Participations:    Each Lender will have the right to assign to
one or more eligible assignees all or a portion of its rights and obligations
under the loan documents, with the consent, not to be unreasonably withheld, of
the Agent and the Borrower (subject to the same exceptions for consents to
assignments as provided in the Revolving Credit Facilities). Minimum aggregate
assignment levels will be $5,000,000 and increments of $1,000,000 in excess
thereof. The parties to the assignment (other than the Borrower) will pay to the
Agent an administrative fee of $3,500.    Each Lender will also have the right,
without the consent of the Borrower or the Agent, to assign (i) as security, all
or part of its rights under the loan documents, including any assignment to a
Federal Reserve Bank and (ii) with notice to the Borrower and the Agent, all or
part of its rights and obligations under the loan documents to any of its
affiliates.    Each Lender will have the right to sell participations in its
rights and obligations under the loan documents, subject to substantially the
same restrictions on the participants’ voting rights as those in the Revolving
Credit Facilities. Yield Protection, Taxes, and Other Deductions:   

1)      The loan documents will contain yield protection provisions, protecting
the Lenders in the event of unavailability of funding, funding losses, and
reserve and capital adequacy requirements, that are substantially the same as
those in the Revolving Credit Facilities.

  

2)      Tax protections: Substantially the same as those in the Revolving Credit
Facilities.

   The Borrower will have the right to replace any Lender which requests
reimbursements for amounts owing under (1) and (2) above, provided, that (i) no
Default or Event of Default has occurred and is continuing, (ii) the Borrower
has satisfied all of its obligations under the Bridge Facility relating to such
Lender, (iii) any replacement Lender is acceptable to the Agent and (iv) the
Borrower has paid the Agent a $3,500 administrative fee if such replacement
Lender is not an existing Lender. Governing Law:    State of New York. Counsel
to the Agent:    Milbank, Tweed, Hadley & McCloy LLP (the “Agent’s Counsel”).
Expenses:    The Borrower will reimburse the Lead Arranger and the Agent for all
reasonable and documented out-of-pocket expenses (including reasonable and
documented fees and expenses of the Agent’s Counsel and other counsel to the
Agent engaged pursuant to the Commitment Letter) incurred by them in the
negotiation, execution and closing of the Bridge Facility. Such expenses will be
reimbursed by the Borrower upon presentation of a statement of account,
regardless of whether the transaction contemplated is actually completed or the
loan documents are signed.

 

9



--------------------------------------------------------------------------------

Submission to Jurisdiction:    Each of the parties will submit to the exclusive
jurisdiction of the courts of the State of New York in connection with disputes
that may arise in connection with the Bridge Facility.

 

10



--------------------------------------------------------------------------------

ANNEX I-A

PRUDENTIAL FINANCIAL, INC.

Interest and Certain Fees

 

Interest Rates:    At the Borrower’s option, loans made under the Bridge
Facility will be available at the rates and for the Interest Periods stated
below:   

1)      Base Rate: a fluctuating rate equal to Citibank, N.A.’s Base Rate
(defined as the greatest of (a) Citibank, N.A.’s publicly announced prime rate,
(b) the federal funds rate plus 0.50% and (c) one-month LIBOR plus 1.00%) plus
the Applicable Margin (as determined below).

  

2)      Eurodollar Rate: a periodic fixed rate equal to LIBOR plus the
Applicable Margin (as determined below).

   The Eurodollar Rate will be fixed for Interest Periods of 1, 2, 3 or 6 months
at the Borrower’s option.    The Applicable Margin will be a percentage per
annum determined as of any date by reference to the pricing grid attached hereto
as Annex I-A-1. If the loans under the Bridge Facility are not repaid in whole
within three months following the Closing Date, the Applicable Margin shall
increase by 0.50% at the end of such three-month period and will increase by an
additional 0.50% at the end of each three-month period thereafter. Interest
Payments:    At the end of each Interest Period for each loan, but no less
frequently than quarterly. Interest will be computed on a 365/366-day basis for
Base Rate loans and a 360-day basis for Eurodollar Rate loans. Duration Fee:   

The Borrower shall pay a duration fee, for the ratable benefit of each Lender,
on the dates set forth below, equal to percentage set forth opposite such date
times the then outstanding principal amount of the loans under the Bridge
Facility held by such Lender:

 

1)      90 days after the Closing Date: 0.50%

 

2)      180 days after the Closing Date: 1.00%

 

3)      270 days after the Closing Date: 1.50%

Administrative Agency Fee:    As agreed between the Agent and the Borrower.
Default Interest    At any time when the Borrower is in default in the payment
of any amount of principal due under the Bridge Facility, such amount shall bear
interest at 2% above the rate otherwise applicable thereto. Overdue interest,
fees and other amounts shall bear interest at 2% above the rate applicable to
Base Rate loans.



--------------------------------------------------------------------------------

ANNEX I-A-1

Pricing Grid

Prudential Financial, Inc.

Bridge Facility

 

S&P / Moody’s rating of senior, unsecured, non-credit enhanced long-term debt
rating of
Borrower

   Eurodollar Rate
Margin     Base Rate
Margin  

A or A2 or higher

   1.50 %    0.50 % 

A- or A3

   1.75 %    0.75 % 

BBB+ or Baa1

   2.00 %    1.00 % 

BBB or Baa2

   2.25 %    1.25 % 

BBB- or Baa3 or lower

   2.50 %    1.50 % 

Changes in the Applicable Margins will become effective on the date of the
announcement or publication of any change in the rating described above (or, in
the absence of such announcement or publication, on the effective date of such
change). The relevant Applicable Margin will be based on the higher of the S&P
or Moody’s rating, except that in the event such ratings by S&P or Moody’s vary
by more than one rating level, the Applicable Margins shall be determined based
upon the rating that is one rating lower than the higher of the two actual
ratings. If neither S&P nor Moody’s shall publish such a rating for the
Borrower, the ratings of such ratings agencies shall be deemed to be in the
lowest rating level above.